DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11, 17-19, 21, 25, 33-37, 41, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 5,904,972 to Tunis, III et al. (“Tunis”) in view of FR 999,527 to Burgo (“Burgo”). All reference numerals and column/page numbers are with respect to Tunis unless otherwise noted.
Regarding claim 1, Tunis in discloses a joint for attaching adjacent panels, comprising: a first preform panel (see Fig. 2; panel 12 on left side) having a first edge (right edge), a first planar surface (upper surface), and a second planar surface (lower surface); and a second preform panel (see Fig. 2; panel 12 on right side) having a second edge (left edge), a third planar surface (upper surface), and a fourth planar surface (lower surface); and wherein said first planar surface and said third planar surface together form a resulting fifth planar surface (combined first and third planar surfaces), and said second planar surface and said fourth planar surface together form a resulting sixth planar surface (combine second and fourth planar surfaces); and wherein said first preform panel and said second preform panel each comprise foam (col 3, ln 49-51) covered by a first fabric layer 20 comprising at least one layer of fabric  
Tunis does not disclose said first edge comprising a concave arcuate surface; said second edge comprising a convex arcuate surface; wherein said concave arcuate surface and said convex arcuate surface are complementary; wherein said concave arcuate surface is adapted to receive said convex arcuate surface when said first edge of said first preform panel and said second edge of said second preform panel are brought together, said concave arcuate surface and said convex arcuate surface together forming a nested joint. 
Burgo discloses a joint for attaching adjacent panels wherein a first panel with a first edge (Burgo 2’) comprising a concave arcuate surface; a second edge (Burgo 2’’) comprising a convex arcuate surface; wherein said concave arcuate surface and said convex arcuate surface are complementary; wherein said concave arcuate surface is adapted to receive said convex arcuate surface when said first edge of said first preform panel and said second edge of said second preform panel are brought together, said concave arcuate surface and said convex arcuate surface together forming a nested joint to provide added resistance at the joint (Burgo; pg 1, ln 33- pg 2, ln 37 of machine translation).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Cho to have said first edge comprising a concave arcuate surface; said second edge comprising a convex arcuate surface; wherein said concave arcuate surface 
Regarding claim 2, Tunis in view of Burgo discloses that said concave arcuate surface (as modified by Burgo 2’) and said convex arcuate surface (as modified by Burgo 2’’) are defined as a portion of a circular arc defined by a radius. A convex or concave arcuate surface inherently defines a portion of a circular arc defined by a radius.
Regarding claim 3, Tunis in view of Burgo discloses that said resulting fifth planar surface and said sixth planar surface are each overlaid by a second fabric 22 comprising at least one layer of fabric that is wetted with a resin that is subsequently cured (col 5, ln 12-23).
Regarding claim 4, Tunis in view of Burgo discloses that said resulting fifth planar surface and said sixth planar surface are each overlaid by a second fabric layer 22 comprising at least one layer of fabric that is wetted with a resin that is subsequently cured (col 5, ln 12-23).
Regarding claim 5, Tunis in view of Burgo discloses that said foam is further defined to be polyurethane foam (col 3, ln 49-51).
Regarding claim 9, Tunis in view of Burgo discloses that said first fabric layer 4 is comprised of fibers selected from the group consisting of fiberglass (col 4, ln 9-11), carbon fiber, and para-aramid synthetic fiber, and wherein said resin is selected from the group consisting of polymer resin, polyester resin, vinyl ester resin, polyurethane resin, epoxy, hybrid resin, and co-cured resin. 
Regarding claim 11, Tunis in view of Burgo discloses that said first fabric layer 20 is comprised of fibers selected from the group consisting of fiberglass (col 4, ln 9-11), carbon fiber, and para-aramid synthetic fiber, and wherein said resin is selected from the group consisting of polymer resin, polyester resin (col 5, ln 9-12), vinyl ester resin, polyurethane resin, epoxy, hybrid In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Selecting the same material would simplify components needed during manufacture.
Regarding claims 17 and 33, Tunis in Fig. 2 discloses a planar structure, comprising: a plurality of adjoining panels 12, wherein each panel comprises a first planar surface (upper surface), a second planar surface (lower surface), a first edge (right edge), and a second edge (left edge), each of said first planar surface, second planar surface, said first edge and said second edge covered with by a first fabric layer 20 comprising at least one layer of fabric (col 4, ln 9-11); each panel of said plurality of panels attached to an adjoining panel by a joint; said plurality of panels having a resulting third planar surface formed by the first planar surfaces of each of the plurality of panels, and having a resulting fourth planar surface formed by the second planar surfaces of each of the plurality of panels; wherein the joint comprises at least two layers of fabric 20 between the first and second edge, at least one layer of said at least two layers formed of said first layer of fabric seamlessly covering said first edge of said first preform, and at least one layer of said at least two layers formed of said first layer of fabric seamlessly covering said second edge of said second preform; wherein said first fabric layer is wetted with a resin that is subsequently cured (col 5, ln 12-23). 
Tunis does not disclose that said first edge of each of said plurality of panels is defined as comprising a concave arcuate surface; and wherein said second edge of each of said plurality of panels is defined as comprising a convex arcuate surface; and wherein said concave arcuate surfaces are complementary to said convex arcuate surfaces and wherein said concave 
Burgo discloses a joint for attaching adjacent panels wherein a first panel with a first edge (Burgo 2’) comprising a concave arcuate surface; a second edge (Burgo 2’’) comprising a convex arcuate surface; wherein said concave arcuate surface and said convex arcuate surface are complementary; wherein said concave arcuate surface is adapted to receive said convex arcuate surface when said first edge of said first preform panel and said second edge of said second preform panel are brought together, said concave arcuate surface and said convex arcuate surface together forming a nested joint to provide added resistance at the joint (Burgo; pg 1, ln 33- pg 2, ln 37 of machine translation).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Tunis to have said first edge comprising a concave arcuate surface; said second edge comprising a convex arcuate surface; wherein said concave arcuate surface and said convex arcuate surface are complementary; wherein said concave arcuate surface is adapted to receive said convex arcuate surface when said first edge of said first preform panel and said second edge of said second preform panel are brought together, said concave arcuate surface and said convex arcuate surface together forming a nested joint as taught by Burgo to provide the predictable result of providing added resistance at the joint. Moreover, the method steps recited in claim 33 would necessarily be performed in fabricating the structure of Tunis in view of Burgo.
Regarding claim 18, Tunis in view of Burgo discloses that said concave arcuate surfaces (Burgo 2’) and said convex arcuate surfaces (Burgo 2’’) are further defined as a portion of an arc defined by a radius.
Regarding claim 19, Tunis in view of Burgo discloses that said resulting third planar surface and said fourth planar surface are each overlaid with a second fabric layer 22 
Regarding claim 21, Tunis in view of Burgo discloses that said foam is further defined to be polyurethane foam (col 3, ln 49-51).
Regarding claim 25, Tunis in view of Burgo discloses that said first fabric layer 20 is comprised of fibers selected from the group consisting of fiberglass (col 4, ln 9-11), carbon fiber, and para-aramid synthetic fiber, and wherein said resin is selected from the group consisting of polymer resin, polyester resin (col 5, ln 9-12), vinyl ester resin, polyurethane resin, epoxy, hybrid resin, and co-cured resin, but does not disclose that the second fabric layer 22 is comprised of fibers selected from the group consisting of fiberglass, carbon fiber, and para-aramid synthetic fiber. It would have been obvious to one having ordinary skill in the art at the time of invention to use fiberglass for the second fabric layer as well, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Selecting the same material would simplify components needed during manufacture.
Regarding claim 34, Tunis in view of Burgo discloses that the step of assembling is further defined as including the step of applying a second fabric layer 22 comprising at least one layer of fabric onto said resulting first planar surface, and applying at least one layer of fabric onto said resulting second surface.
Regarding claim 35, Tunis in view of Burgo discloses that each of said panels is rectangular, and wherein said concave arcuate surface (Burgo 2’) and said convex arcuate surface (Burgo 2’’) are disposed upon opposing edges.
Regarding claim 36, Tunis in view of Burgo discloses that each of said panels is rectangular, and wherein said concave arcuate surface (Burgo 2’) and said convex arcuate surface (Burgo 2’’) are disposed upon opposing edges.
Regarding claim 37, Tunis in view of Burgo discloses that said foam is further defined to be polyurethane foam (col 3, ln 49-51).
Regarding claim 41, Tunis in view of Burgo discloses that said first fabric layer 2 is comprised of fibers selected from the group consisting of fiberglass (col 4, ln 9-11), carbon fiber, and para-aramid synthetic fiber, and wherein said resin is selected from the group consisting of polymer resin, polyester resin, vinyl ester resin, polyurethane resin (col 5, ln 9-12), epoxy, hybrid resin, and co-cured resin. 
Regarding claim 49, Tunis in view of Burgo discloses enclosing said plurality of panels in a mold and wherein the step of wetting is further defined as either injecting or infusing said resin into said mold (col 4, ln 54-65).

Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunis in view of Burgo as applied in claim 33 above and further in view of U.S. Publication No. 2014/0262011 to Lewit et al. (“Lewit”).
Regarding claim 65, Tunis in view of Burgo does not disclose enclosing said plurality of panels in a vacuum bag, and wherein the step of curing is further defined as including the step of reducing pressure inside the bag until the resin is cured. Lewit discloses a method of making a composite structure by enclosing said plurality of panels in a vacuum bag, and wherein the step of curing is further defined as including the step of reducing pressure inside the bag until the resin is cured (par 103) to remove air trapped and provide a stronger product. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Tunis in view of Burgo to have the steps above as taught by Lewit to remove air trapped and provide a stronger product (par 103).

Response to Arguments
Applicant’s arguments with respect to the prior art of Cho applied to claims 1-5, 9, 11, 17-19, 21, 25, 33-37, 41, 49 and 65 and  have been considered but are moot because the new ground of rejection does not rely on Cho in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to Burgo, the applicant on pages 17-18 argues that Burgo is non-analogous art because Burgo is directed to a joint for flooring, pavement, or woodworking for insulation and not joints for load bearing nor is Burgo directed to structural composites that includes foam, fabric, or resin. 
In response to applicant's argument that Burgo is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Burgos is in applicant’s field of endeavor of building elements of relatively thin form for constructing a structure. Both the instant application and Burgos relate to composite panels, albeit made of different materials, for forming larger structures. Moreover, both contain subject matter belonging to E04C 2/243. While classification is not conclusive, it provides evidence of shared subject matter that would place Burgo’s disclosure within applicant’s field of endeavor. Therefore, Burgo is analogous.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633